No. 12124

       I N THE SUPREME COURT OF THE STATE O MONTANA
                                           F

                                        1972



EDVARD C. LAHMAN and
MARGARET KATHERINE LAHMAN,

                            P l a i n t i f f s and A p p e l l a n t s ,



ROCKY MOUNTAIN PHOSPHATE COMPANY,
a Corporation,

                            Defendant and Respondent.



Appeal from:        D i s t r i c t Court of t h e Third J u d i c i a l D i s t r i c t ,
                    Honorable Nat A l l e n , Judge p r e s i d i n g               .
Counsel of Record:

    For A p p e l l a n t s :

           M. K , D a n i e l s argued, Deer Lodge, Montana.
           C. W , L e a p h a r t , Helena, Montana.

    For Respondent:

           Malcolm MacCalman argued, Deer Lodge, Montana.
           Knight, Dahood and Mackay, Anaconda, Montana,



                                               Submitted : October 26, 1972

                                                  Decided:         DtC      '   4 1972
Mr.     J u s t i c e Wesley C a s t l e s d e l i v e r e d the Opinion of t h e Court.

         This i s an appeal from a judgment entered on a j u r y v e r d i c t
f o r defendant a f t e r motion f o r a new t r i a l was denied.
         P l a i n t i f f s a r e man and wife.   They own a small ranch i n
Powell County upon which they operate a t r a i l e r c o u r t .                O March
                                                                                  n
29, 1968, they f i l e d an a c t i o n t o recover damages f o r i n j u r y
t o t h e i r person and property, and f o r l o s s of p r o f i t s t o t h e i r
business caused by smoke and f l u o r i d e e f f l u e n t s from defendant's
phosphate manufacturing company.
         Defendant, Rocky Mountain Phosphate Company, produces an
animal feed supplement from phosphate rock.                      I n August 1963,
defendant commenced operations i n t h e Garrison a r e a a t i t s
p l a n t located about 1600 f e e t n o r t h and west of t h e p l a i n t i f f s '
t r a i l e r c o u r t and residence.
         Soon a f t e r defendant began o p e r a t i o n s , complaints were
made by p l a i n t i f f s and o t h e r r e s i d e n t s of t h e Garrison a r e a .
The complaints were based mostly on t h e smoke which produced
a s t i n g i n g sensation on c o n t a c t and on t h e odor of t h e e f f l u e n t s .
Several i n j u n c t i v e hearings and t r t a l s were held and t h e S t a t e
Board of Health became a p a r t i c i p a n t .         I n March 1965, defendant
adopted s e v e r a l techniques t o eliminate t h e b a s i s f o r com-
p l a i n t s and converted i t s manufacturing process from a sulphuric
a c i d method t o a soda-ash process.              This eliminated a l l e f f l u e n t s
of sulphuric a c i d , including t h e noxious odor and t h e s t i n g i n g

e f f e c t which was caused by a type of sulphuric acid.                     The volume

of smoke was d r a s t i c a l l y reduced.        Scrubbing systems were i n -
s t a l l e d with varying degrees of success.               F i n a l l y , i n 1968, a
II
     ~ e l l e r "scrubbing system was i n s t a l l e d which system reduced the
amount of f l u o r i d e s discharged i n t o t h e a i r from approximately
4,000 pounds per day i n 1963 t o l e s s than 10 pounds, and has
eliminated t h e discharge of smoke except f o r a n e g l i g i b l e plume.
         A f t e r deiendant had been i n o p e r a t i o n f o r some f o u r and
one-half y e a r s , and a f t e r t h r e e y e a r s o f marked r e d u c t i o n i n
 t h e d i s c h a r g e of nuisance e f f l u e n t s , p l a i n t i f f s f i l e d t h e i r
a c t i o n i n which they claimed damages f o r p e r s o n a l i n j u r y , l o s s
of enjoyment of t h e i r p r o p e r t y , and l o s s o f b u s i n e s s .
         J u r y t r i a l was had r e s u l t i n g i n a v e r d i c t f o r defendant.
         The i s s u e s on appeal a r e f o u r i n number.                 The f i r s t two
deal w i t h t h e s t a t u t e of l i m i t a t i o n s ,    (1) Whether t h e t r i a l
c o u r t e r r e d i n p e r m i t t i n g defendant t o amend i t s answer whereby
 t h e s t a t u t e of l i m i t a t i o n s and l a c h e s were pleaded.             (2)     The
t r i a l c o u r t e r r e d i n i n s t r u c t i n g t h e j u r y t h a t t h e two-year
 s t a t u t e , s e c t i o n 93-2607, R.C.M.        1947, a s a p p l i e d t o t h e prop-
e r t y damages, a p p l i e s .        P l a i n t i f f s urge t h a t s e c t i o n 93-2613,
R.C.M.      1947, a f i v e - y e a r s t a t u t e , a p p l i e s o r none a t a l l .
         A s t o i s s u e 1, p l a i n t i f f s were n o t i f i e d f o u r days previous
 t o t r i a l of d e f e n d a n t ' s i n t e n t i o n t o amend; and, when t h e motion
was made on t h e day of t r i a l counsel a t f i r s t o b j e c t e d , then
advised t h e c o u r t t h a t p l a i n t i f f s would have no o b j e c t i o n i f
 they were allowed t o p r e s e n t evidence showing p r o g r e s s i o n of
damages.         The t r i a l c o u r t allowed p l a i n t i f f s t o put i n evidence
almost without r e s t r i c t i o n a s t o t h e "progression of damages".
N p r e j u d i c e i s shown i n t h e t r i a l c o u r t ' s r u l i n g . See: Rule 1 5 ,
 o


         On i s s u e 2 , concerning t h e s t a t u t e of l i m i t a t i o n s , p l a i n -
 t i f f s were allowed t o put i n evidence a s t o d a t e almost w i t h o u t
restriction.           On t h e s e t t l e m e n t of i n s t r u c t i o n s , t h e following
 appears :
         "THE COURT: A l l r i g h t , No.             1 i s withdrawn,
                                                        1
         Considering No. 12.
         "MR. DANIELS: [Counsel f o r p l a i n t i f f s ] W a r e goinge
         t o o b j e c t t o t h e g i v i n g of t h e ~ e f e n d a n t ' sI n s t r u c t i o n
         12, your honor, on t h e grounds t h a t t h e s t a t u t e of
         1-imitations on a r e c u r r i n g n u i s a n c e , which i s what
         t h i s c o n s t i t u t e s , does n o t commence u n t i l such time
         a s t h e nuisance c e a s e s , and had t h e nuisance ceased
         i n 1965, t h e n , o f c o u r s e , t h i s would be an a p p r o p r i a t e
         i n s t r u c t i o n , b u t t h e nuisance r e c u r r e d on almost a
       weekly b a s i s , and t h e s t a t u t e j u s t simply
       does not run on t h e s e r e c u r r i n g i n s t a n c e s
       on these nuisances.
       "MR. DAHOOD:            [Counsel f o r defendant ] The
       a u t h o r i t y on r e c u r r i n g nuisances i s t h a t t h e
       s t a t u t e runs from t h e d a t e of each nuisance.
       "THE COURT:         Overruled.        No. 12 i s given.
       "(DEFENDANTUS PROPOSED INSTRUCTION NO. 1 2
       W S GIVEN A THE COURT'S INSTRUCTION NO. 18:)
         A        S
       "The jury i s i n s t r u c t e d t h a t t h e period fixed
       by s t a t u t e f o r bringing an a c t i o n f o r personal
       i n j u r i e s i s t h r e e (3) years preceding t h e d a t e
       of f i l i n g t h e complaint. I n t h i s c a s e t h e
       s t a t u t e of l i m i t a t i o n s having been pled a s a
       defense by t h e defendant, a l l evidence per-
       t a i n i n g t o personal i n j u r i e s occurring p r i o r
       t o March 28, 1965, i s t o be disregarded and
       given no consideration.
                                       11Given:      Nat Allen, Judge.

       "THE COURT:         Take up Defendant's No. 13.
       "MR. LEAPHART: [Counsel f o r p l a i n t i f f s ] For
       the record, your honor, we w i l l make t h e same
       objection a s we d i d t o Defendant's Proposed
       I n s t r u c t i o n No. 1 2 .
       "THE COURT:         Overruled.        No, 13 i s given.
       "(DEFENDANT'SPROPOSED INSTRUCTION NO. 13
       WAS GIVEN A THE COURT'S INSTRUCTION NO, 19:)
                  S
       "The jury i s i n s t r u c t e d t h a t t h e period fixed
       by s t a t u t e f o r bringing an a c t i o n f o r i n j u r y t o
       property a s a l l e g e d by t h e p l a i n t i f f s i n t h i s
       c a s e i s two (2) years p r i o r t o t h e d a t e of f i l i n g
       t h e complaint. I n t h i s c a s e , t h e s t a t u t e of
       Limitations having been pled a s a defense by the
       defendant, a l l evidence p e r t a i n i n g t o i n j u r i e s
       t o property occurring p r i o r t o March 28th, 1966,
       i s t o be disregarded and given no consideration.
                                     I I Given:    Nat Allen, ~ u d g e , "

       W w on appeal, counsel recognizes t h a t t h e o b j e c t i o n s
        o ,
t o t h e i n s t r u c t i o n s were inadequate b u t counsel says t h a t he
did not have adequate time t o r e s e a r c h t h e matter because t h e
pleadings were n o t amended u n t i l t h e day of t r i a l .                W e are not

impressed with t h i s argument.               However, i n considering t h e i s s u e
on i t s m e r i t s , a s t o t h e damages t o property, p l a i n t i f f s argue
t h a t s e c t i o n 93-2613, R.C.M.       1947, i s t h e c o r r e c t period of
l i m i t a t i o n s ; t h a t i s , f i v e years. P l a i n t i f f s c i t e Watson v.
Colusa-Parrot M. & S. Co., 31 Mont. 513, 79 P. 14.                             I n t h e year
1904, t h e s t a t u t e , S e c t i o n 524 (Code of C i v i l Procedure 1895)
provided i n p a r t :
        1t
             An a c t i o n f o r waste o r t r e s p a s s on r e a l
             property     ***      s h a l l b e commenced w i t h i n
             two y e a r s . 1I
The Court i n Watson s a i d t h a t i f any s t a t u t e of l i m i t a t i o n s was
a p p l i c a b l e t o t h e nuisance c a s e i n v o l v i n g p o l l u t i o n of a r i v e r ,
i t was then S e c t i o n 518 (now s e c t i o n 93-2613, R.C.M.                    1947).
Following t h a t , by Chapter 172, Session Laws 1921, S e c t i o n 524
was amended and became S e c t i o n 9033, R.C.M.                      1921, and r e a d i n
part :
       "Within two y e a r s :


       "(2) An a c t i o n f o r i n j u r y t o o r f o r waste o r
       t r e s p a s s on r e a l o r p e r s o n a l p r o p e r t y**
                                                                      *.I1
       (Emphasis s u p p l i e d )
The language remains t h e same i n s e c t i o n 93-2607, R.C.M.                          1947.
Thus Watson            i s no longer a p p l i c a b l e and t h e c o u r t ' s I n s t r u c t i o n
No. 19 was c o r r e c t .
       Also, p l a i n t i f f s seem t o argue t h a t t h e nuisance was
                        and t h u s a d i f f e r e n t r u l e would apply.          However,
p l a i n t i f f s ' evidence was c l e a r l y t o t h e e f f e c t t h a t t h e a l l e g e d
nuisance was continuous and unremitting.                           W f i n d no e r r o r a s
                                                                    e
t o i s s u e s 1 and 2.
       I s s u e 3 i s whether t h e c o u r t e r r e d i n r e f u s i n g t h e following
instruction :
       "You a r e i n s t r u c t e d t h a t t h e r u l e of damage f o r
       permanent i n j u r y t o land i s t h e d i f f e r e n c e between
       t h e v a l u e of t h e l a n d p r i o r t o t h e claimed i n j u r y
       and i t s v a l u e a f t e r t h e claimed i n j u r y . 11
A t t h e s e t t l e m e n t of i n s t r u c t i o n s , t h e following appears:
       "THE COURT:            Taking up P l a i n t i f f s ' No. 5.
       "MR. DAHOOD: W o b j e c t t o No. 5 , your honor, upon t h e
                               e
       ground and f o r t h e r e a s o n t h a t t h e r e h a s been no e v i -
       dence introduced i n d i c a t i n g any permanent i n j u r y t o
       t h e l a n d , and upon t h e f u r t h e r ground t h a t where t h e
       damage c o n s i s t e d o f l o s s of r e n t a l v a l u e t h e t r u e measure
       of damage i s t h e diminution of r e n t a l v a l u e , and n o t
       t h e q u e s t i o n of whether o r n o t t h e r e was permanent i n -
       j u r y t o t h e land.
       "MR. DANIELS: Well, i t i s t h e p o s i t i o n of t h e
       P l a i n t i f f s , of course, t h a t t h e r e has been per-
       manent i n j u r y t o t h e land a s t e s t i f i e d t o by D r ,
       Gordon i n h i s explanation of t h e e c o l o g i c a l change
       which w i l l appear, and which has appeared, and
       which w i l l be permanent i n nature.
       "THE COURT.         No. 5 i s refused."
       P l a i n t i f f s simply had no evidence of permanency of damage
t o t h e i r land.     P l a i n t i f f s leased t h e i r lands f o r a g r i c u l t u r a l
purposes,        Rental payments were not reduced,                     N evidence was
                                                                        o
o f f e r e d showing any permanent damage.                 Other i n s t r u c t i o n s covered
damages and we f i n d no e r r o r i n t h e r e f u s a l of p l a i n t i f f s ' pro-
posed i n s t r u c t i o n No. 5.
       I s s u e 4 i s t h a t t h e evidence was i n s u f f i c i e n t t o support
t h e jury v e r d i c t i n t h a t t h e jury t o t a l l y disregarded c r e d i b l e ,
uncontradicted evidence t h a t defendant maintained a nuisance
from t h e d a t e of t h e p l a n t c o n s t r u c t i o n t o t h e d a t e of t r i a l .
In t h e i r complaint, p l a i n t i f f s prayed f o r judgment f o r damages
f o r i n j u r y t o person, property,and business i n the amount of
$150,000 and f o r an i n j u n c t i o n .        Nominal damages were n o t sought.

       The c a s e , i n our view, i s a c l a s s i c example of t h e j u r y ' s

hearing a l l of t h e evidence and not b e l i e v i n g some of i t ,                    There
was c o n f l i c t i n g evidence and t h e j u r y was f r e e t o weigh t h e
c o n f l i c t i n g testimony and determine which was c r e d i b l e and t o
determine whether o r not p l a i n t i f f s sustained t h e i r burden of
proof.      W observe t h a t t h e t r i a l judge allowed p l a i n t i f f s g r e a t
             e
l a t i t u d e i n presenting evidence.
       Finding no e r r o r , the judgment i s affirmed.
1/L---d-&---
 Chie   Justice




 Associate Justi



                   District
Mr.   J u s t i c e John Conway Harrison d i s s e n t i n g :

        I f i n d i t n e c e s s a r y t o d i s a g r e e with t h e h o l d i n g a£ t h e

majority.         I n r e a d i n g t h e summation of f a c t s a s s e t f o r t h i n
t h e m a j o r i t y o p i n i o n , i t i s d i f f i c u l t t o understand why a l e g a l
a c t i o n was i n s t i t u t e d by p l a i n t i f f s . The f a c t s a s I r e a d them
are :
        P l a i n t i f f Edward C. Lahman had l i v e d on t h e property,some
400 p l u s a c r e s , most of h i s 70 y e a r s .           He married p l a i n t i f f
Margaret Lahman i n 1946, and a f t e r remodeling t h e home on t h e
p r o p e r t y t h e y have l i v e d t h e r e s i n c e 1947.        Original-ly t h e
ranch was a d a i r y o p e r a t i o n .        I n 1954, p l a i n t i f f s developed a
t r a i l e r c o u r t o p e r a t i o n t o supplement t h e i r income.            While t h e
two u s e s of t h e p r o p e r t y d i d n o t make them w e a l t h y , i t d i d
p r o v i d e a l i v i n g which k e p t them busy and a b l e t o l i v e a s t h e y
desired.        T h i s way of l i f e was r u d e l y i n t e r r u p t e d i n 1962, when
they had a new neighbor move w i t h i n 1600 f e e t of t h e i r home;
t h a t neighbor was defendant Rocky Mountain Phosphate Company,
which manufactures an animal feed supplement from phosphate r o c k .
        The background of Rocky Mountain Phosphate Company i s of
i n t e r e s t because of what p l a i n t i f f s a l l e g e happened t o them
a f t e r i t began o p e r a t i n g i n t h e G a r r i s o n a r e a .     This Court began

h e a r i n g about defendant e a r l y i n t h e 1960's when i t opened
o p e r a t i o n s i n B u t t e , Montana.      Due t o t h e same complaints we
have h e r e , defendant was l i t e r a l l y r u n o u t of B u t t e .               I n place
of p i c k i n g a p l a n t s i t e i n an a r e a where t h e wind would d i s p e r s e
a i r p o l l u t a n t s , defendant chose i n s t e a d t o l o c a t e i t s p l a n t i n
what i s d e s c r i b e d a s a " r o l l i n g v a l l e y " , s u b j e c t t o i n v e r s i o n
situations.          The p l a n t was c o n s t r u c t e d d u r i n g t h e y e a r s 1962-1963,
a n d from t h e time i t began o p e r a t i o n i t h a s been i n l e g a l d i f f i c u l -

t i e s i n t h e d i s t r i c t c o u r t s of t h i s s t a t e and i n t h i s Court.
Dutton, Moll-enberg v . Rocky Mtn, Phosphates, 1 5 1 Mont. 54, 438
P.2d 674; Mollenberg v . Rocky Mountain Phos. Co., 152 Mont. 352,
450 P.2d 672.             See a l s o Charles R. Lee v . Rocky M t .                   Phosphate Co.,
Case No. 10595, f i l e d i n t h i s C o u r t ' s C l e r k ' s o f f i c e on              May 9,,
1963,

          I n a d d i t i o n t o t h e s t a t e l e g a l a c t i o n s , we n o t e t h a t t h e
f i r s t federal hearing             ---    t h e Powell County A i r P o l l u t i o n Abate-
ment Conference HEW--Public Health S e r v i c e National Center fox
A i r P o l l u t i o n Control---was           h e l d i n J u l y 1967, because of t h e
o p e r a t i o n s of defendant.
          I n t h e f o u r y e a r p e r i o d from September 1963, when t h e p l a n t
began o p e r a t i o n , t o J u l y 1967, i t poured i n t o t h e Garrison a r e a
some two t o n s of f l u o r i d e s , Between September 1963 and March 1 9 ,
1964, school o p e r a t i o n s i n t h e a r e a were i n t e r r u p t e d some 35 times.
The p h y s i c a l complaints r e g i s t e r e d by human i n h a b i t a n t s were
1I
     a s t i n g i n g s e n s a t i o n on f a c e , coughing, burning e y e s , burning
noses and such a s t h a t . "               I t s e f f e c t on animal and p l a n t l i f e took
longer t o d e t e c t      .
          I n March 1965, defendant improved t h e s i t u a t i o n somewhat
by reducing both sulphur d i o x i d e and f l u o r i d e emissions.                           In
l a t e 1968, a T e l l e r scrubber was f i n a l l y i n s t a l l e d .              I n 1967,
p r i o r t o t h e i n s t a l l a t i o n o f t h e s c r u b b e r , ~ o n t a n a ' sAmbient
A i r Q u a l i t y Standards were e s t a b l i s h e d .             Following t h e e s t a b l i s h -
ment of such s t a n d a r d s , t h e measurement of f l u o r i d e concentra-
t i o n s i n t h e Garrison a r e a , and p a r t i c u l a r l y on p l a i n t i f f s '
p r o p e r t y , were monitored.             A s t a n d a r d of . 3       micrograms per
square c e n t i m e t e r f o r 28 days was e s t a b l i s h e d a s a maximum
a l l o w a b l e l i m i t , above which damage t o g r a s s , t r e e s , and man
occurs.
          A f t e r t h a t s t a n d a r d was e s t a b l i s h e d , t h e following t e s t s ,
introduced a s e x h i b i t s a t t r i a l , r e v e a l t h e following concen-
t r a t i o n s of f l u o r i d e s on p l a i n t i f f s ' p r o p e r t y :
                                       .   "
'kxhtbit No.                               Dote                          hamtrotion
=x         3         4 / 2 5 / 0 i ro 5/23/67                            9 Lmg/cm2/28 days
                              ( IN Screen )


                         A,       i . t 1 t l 7 to 5/23/67               1 3/Ymy/crr~2/28days
                                   1 W 0 Screen

                I             I   , c l t c ~ t ! to 81 19/68              1 8 ug/cm2/28 day5
                                                                           1 R M P not operating )

      Y,        ,         ( 2          j/bB              Y/ 18/68          Li ug/crn2/28       days
                                                                                ( N o t operat~ng)
 - s            :        2, I 9 . 5 0                    0     6/68        3 1 /ug/cmz/28 days
                                                                              (Not operat~ng)
                . .
 ..A            I        J         ,i      t   u         ! \   I            18 ug/cm2/28 days
                                                                                (Not operat~ng)

 .rr            i         I   r    i -;/b8 to 12/ 12/68 1 3b ug/cm2/28 days
                                                     (operotlng from Nov 19)

  -r.                1        1    I   1       to 1 / 6              9     75 ug/cm2/28 days


  x        1I            21 I 0169 to                    3/10/69            58 ug/cm2/2S        days

  .x       'L             Lt       i 0169 to             3/ 10169         1 06 ug/cm2/28 days
  .x       I!             31       19/69 to 4/7/b9                        1 16 ug/crn2/3Q days
  lrx '4                 4/7/69 to 5/5/69                                   3 5 ug/cm2/28 days
  ' A      15             5/5/69 to 6/2/69                                  78 ug/crn2/28 days
  :x       I6            51L/b9 to 6/30/69                                1 7    ug/cm2/28 doys
  :
  x        '7 0/30/69                          to 7/28/69                 1 0    ug/cm2/26 doys
  -.x      I8             7/28/69 to 8/29/69                              l 0 ug/cm2/28 days
  ix 19                   8127/69 to 9/26/69                              5 0 u g / m 2 / 2 8 day;
                                                                             9
  :x       Zo 9/26/69                          to        10/22/69 6 5            ug/cm2/28 days
     -A    21 10/22/69 to 1 1/24/69 4 02                                           ug/crn2/28 days
  ;X       22 l 1 /24/69                       to         12/22/69          87 ug/crn2/28 days
     -.x    23 ' 2/22/69 to 1/21 /7C 1 36 ug/cm2/28 doys
                                                                   1 > p e r , l t ~ w t o ~ [Jar)r l19
                                                                                      ~        ~
      zx       24             1                            2               75           5 days
                                                                                ug/crn2/7
                                                                                  Not Operot~ng

     x          !             .i/L-lilO            t J       3/25/70       46 dg/crnz/;lb days
                                                                             (Started March 4 '
                                                                                                  ,       11
      tx        15                ltL>1 10 t 4/19/70 65 ug/cm2/23 days
                                            o
From t h e s e e x h i b i t s i t can be seen t h a t even a f t e r t h e T e l l e r
s c r u b b e r was i n s t a l l e d , t h a t month a f t e r month, y e a r a f t e r y e a r ,
p l a i n t i f f s were s u b j e c t e d t o f a r beyond t h e maximum p e r m i s s i b l e
l e v e l of f l u o r i d e e m i s s i o n s ,
        P l a i n t i f f s , almost from t h e beginning of d e f e n d a n t ' s p l a n t

o p e r a t i o n , have been invaded by noxious odors of s u l p h u r d i o x i d e
and f l u o r i d e s .     They have s u f f e r e d s o r e t h r o a t s , s o r e e y e s , burned
l i p s , s e v e r e headaches and have had c o u n t l e s s s l e e p l e s s n i g h t s .
P l a i n t i f f Edward Lahman developed a s i n u s c o n d i t i o n and was
b o t h e r e d by a s h o r t n e s s of b r e a t h when he e x e r t e d h i m s e l f .         He
went t o h i s f a m i l y p h y s i c i a n , D r . Benjamin of Deer Lodge, who had
cdred f o r him s i n c e 1949.                 D r , Benjamin saw him i n 1961, and t h e n
began s e e i n g him f a i r l y r e g u l a r l y a f t e r October 1968.                A t that
Lime D r . Benjamin found he had a s o r e n e s s of t h e mouth and tongue,
                       and
complained of mucus,/had d i f f i c u l t y w i t h h i s c i r c u l a t i o n . The
d o c t o r o r d e r e d X-rays t a k e n .         Both he and a r a d i o l o g i s t r e a d t h e
                                      II
X-rays which r e v e a l e d               a q u e s t i o n a b l e c a r d i a c enlargement, and

some lung s c a r . I I        k u r i n e t e s t f o r f l u o r i d e s was n e g a t i v e .    After
t h e October 1968 examination, D r . Benjamin t r e a t e d p l a i n t i f f

r e g u l a r l y f o r complaints a l l e g e d l y caused by t h e o p e r a t i o n of
defendant's plant.
        D r . Benjamin a l s o t r e a t e d defendant Margaret Lahman f o r

d b o u t 10 y e a r s , b u t i t was n o t u n t i l i n e a r l y 1970 t h a t h i s

examinations went t o c o m p l a i n t s caused by d e f e n d a n t ' s p l a n t .
3r. Benjamin t e s t i f i e d she complained of "a burning of t h e mouth,

f a c e , e y e s , nose and t h r o a t , she had headaches, a cough and a
e e l i n g of a weight on h e r c h e s t p l u s nausea.                   I n a d d i t i o n s h e had

            stress."         An X-ray r e v e a l e d some s c a r i n g a t t h e b a s e of
t:he l e f t lung.          A u r i n e t e s t showed a normal f l u o r i d e c o n t e n t .

        D r . Benjamin t e s t i f i e d t h a t beyond t r e a t i n g h i s l o c a l p a t i e n t s ,

he h a d no e x p e r i e n c e o r c o n t a c t w i t h t r e a t i n g p a t i e n t s s u f f e r i n g

from e x c e s s i n h a l a t i o n of f l u o r i d e s , nor had h e made any p a r t i c u l a r
,tudy of i t .            However, a t t h e t r i a l t h e c o u r t and j u r y were given
t h e b e n e f i t of h e a r i n g t h e testimony of a medical e x p e r t i n t h e
r i e l d of r e s p i r a t o r y d i s e a s e s w i t h p a r t i c u l a r t r a i n i n g and
e x p e r i e n c e i n t h e f i e l d of f l u o r i d e s .       The f a c t t h e y gave l i t t l e
credence t o his e x h a u s t i v e testimony concerning p l a i n t i f f s '
c o n d i t i o n s i s h a r d t o b e l i e v e , and I f e e l goes t o t h e i n s t r u c t i o n s
given by t h e c o u r t on t h e s t a t u t e of l i m i t a t i o n s .             I feel that

I n s t r u c t i o n No. 18 was d i r e c t l y r e s p o n s i b l e .       Too, i t i s my
belief        that Instruction               No. 19 caused c o n f u s i o n w i t h i n t h e j u r y
i n c o n s i d e r i n g damages t o p l a i n t i f f s ' r e a l p r o p e r t y .       In the
f a i l u r e t o g i v e p l a i n t i f f s ' proposed I n s t r u c t i o n No. 5 , p l a i n t i f f s '
e x p e r t w i t n e s s Beck's testimony was s e v e r e l y l i m i t e d .
         I n D r . Samuel T . Hubbard of Spokane, Washington, p l a i n t i f f s
p r e s e n t e d t o t h e j u r y an impeccable w i t n e s s .              H i s background,

t r z i n i n g , e x p e r i e n c e i n t h e medical p r a c t i c e , and r e p u t a t i o n
a s a c o n s u l t a n t on a i r p o l l u t i o n a r e unquestioned.                In the field
of f l u a r i d e s he p a r t i c u l a r l y has p r a c t i c a l experience, f o r h i s

p r a c t i c e and l a b o r a t o r y s e r v e t o c a r e f o r many p a t i e n t s working
i n t h e aluminum p l a n t i n Spokane,                      Counsel f o r p l a i n t i f f s s e n t
them t o D r . Hubbard who performed c l i n i c a l and p a t h o l o g i c a l examin-
a t i o n s on b o t h .        From t h e s e e x t e n s i v e examinations D r . Hubbard
t e s t i f i e d t h a t Edward Lahman was 75% m e d i c a l l y d i s a b l e d w i t h a
worsening p r o g n o s i s , a l l d i r e c t l y o r i n d i r e c t l y a t t r i b u t a b l e t o
t h e o p e r a t i o n of d e f e n d a n t ' s p l a n t .     A s t o Margaret Lahman, h e
found t h a t "her d i f f u s i o n d i s t u r b a n c e and lung problem were t h e
                                                                                              1I
r e s u l t of t h e i n h a l a t i o n of t h e contaminated atmosphere,
        I r e c o g n i z e t h a t t h e t r i a l judge was l i b e r a l i n a l l o w i n g
testimony concerning t h e e n t i r e time of d e f e n d a n t ' s p l a n t o p e r a t i o n
i n t h e G a r r i s o n a r e a , b u t f i n d h i s i n s t r u c t i o n s i r r e p a r a b l y damaged
p l a i - n t i f f s ' case.     The v e r y f a c t t h a t t h i s j u r y took b u t one hour
and t e n minutes t o a r r i v e a t i t s f i n d i n g s , w i t h a c a s e of t h i s
import and l e n g t h of t r i a l , bespeaks of a misunderstanding on
the p a r t of the jury a s t o i t s functions.
        I n Hardin v. Olympic P o r t l a n d Cement Co., 89 Wash. 320,
1-54 P. 450, the Washington c o u r t s a i d :



                                             -   12   -
       "No one has a r i g h t , however, t o pursue a lawful
       b u s i n e s s , i f thereby he i n j u r e s h i s neighbor 9: 9:
       without compensating such f o r t h e damages a c t u a l l y
       sustained, "
See a l s o :   S t e r r e t t v. Northport Mining & Smelting Co., 30 Wash.
1.64, 70 P , 266; B a r t e l v , R i d g e f i e l d Lumber Co.,       131 Wash. 183,


       I would r e v e r s e t h e f i n d i n g s and judgment and r e t u r n t h e
cause t o t h e d i s t r i c t c o u r t f o r a new t r i a l .

                                                                                        I




                                                    Associate J u s t i c e .